O’NEILL / HASSEN Attorneys at Law

March 13, 2020

MEMO ENDORSED |

VIA ECF and Email The bormnvent os Arveted Fo
WEA BLP and mall Prom Bb HM
Honorable Paul G. Gardephe ADA (feet re ples , athe, Ay oe Pye tio
United States District Judge 26 De he. ner ay ren a i peidrone ean
United States Courthouse , + OV tering . phe brdidd dike hg
40 Foley Square Aviad re a URfgaligns Garcon hin “* Ae paprewip
Lt An
New York, NY 10007 What cn srwmrole who D folie for 0 p

 ppavteel ot Be AEE, aber,

fae

ed ary 4
of Ho D ve pha és diy igacdliny Be nsngf

RE: United States v. Omar Amanat 15 Cr, 536 (PGG) Connick se eb AO LAC C,
Emergency Bail Application The Gevrewn ret woh De ackdre ea, a :
Ashid f) i ‘arr ae o gt liragindy Coy MEAL oy he Ly Wiuang, ok, a

A i , Perk bre a ied Cel eta we
Dear Judge Gardephe: ys a a eelace gf

 

  

 

sentence. Mr. Amanat is within the group of people the Centers for Disease-€ ot
oe awl G olestantae Hi SB.e.

Prevention (“CDC”) has categorized as most-at-risk for dying from CQWVED-19, a 4 Vel) 13 2) ey
a

 

dangerous illness spreading rapidly across the world, through New York State and within

 

New York City. We have learned that a security officer at the United States Attorneys
Office has tested positive and now the Bureau of Prisons has suspended all visits to the

MDC. 18 U.S.C. § 3143 of The Bail Reform Act provides for the release of a defendant

 

pending sentence. Mr. Amanat is not a flight risk and does not pose a danger to the
community. Mr. Amanat has a history of strokes and his carotid artery is blocked. People
with underlying heart and stroke conditions are at serious risk of serious illness and even
death if they contract COVID-19. Mr. Amanat was hospitalized for a stroke while

incarcerated in MCC. After a two-week period of quarantine he will be living at his

 

parents’ home in New Jersey. We asked the government for its position on this request

1/ P (646) 808-0997 4/ www.oandh.net
2 / F (212) 203-1858 5/ 25 Eighth Ave, Suite C, Brooklyn, NY 11217

3/ grainne@oandh.net G / 9213 2cg2 E6FO 93EA D673. EA30 C7EB 7E03 1B1B 82FA
